IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT United States Court of Appeals
                                               Fifth Circuit

                                                             FILED
                                                        December 20, 2007
                            No. 06-61028
                          Summary Calendar             Charles R. Fulbruge III
                                                               Clerk




SHAWN O’HARA,

                                      Plaintiff-Appellant,

v.

PETAL POLICE DEPARTMENT,
c/o Chief Lee Shelbourne, et al.;
DAVID BENOIT, Acting as a Petal Police Officer;
DAVID BENOIT, Acting as an Individual;
JONATHON NOBLES, Acting as a Petal Police Officer;
JONATHON NOBLES, Acting as an Individual;
BRIAN PACE, Acting as a Petal Police Officer;
BRIAN PACE, Acting as an Individual;
DANA ANDERSON, Acting as a Petal Police Officer;
DANA ANDERSON, Acting as an Individual,

                                      Defendants-Appellees.




              Appeal from the United States District Court
                for the Southern District of Mississippi
                           No. 2:05-CV-103
                           No. 2:05-CV-104
                                  No. 06-61028

Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*


      Shawn O’Hara appeals the summary judgment and the dismissal with
prejudice of his consolidated suits. Construed liberally, O’Hara’s pro se brief con-
tains argument on the denial of his false arrest and false imprisonment claims
on qualified immunity grounds, the alleged improper treatment of his car and
daughter, the denial of his claims under the Voting Rights Act of 1965 (“VRA”)
and the Fair Housing Act of 1968 (“FHA”), and the denial of his state law claims
on account of his failure to file the notice of claim required under the Mississippi
Tort Claims Act (“MTCA”). O’Hara has waived appellate review of any other is-
sues. See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993) (recognizing that
even pro se litigants must brief arguments to preserve them).
      O’Hara argues that the district court erred in determining that defendants
were entitled to qualified immunity with respect to his claims that defendants
falsely arrested and falsely imprisoned him when they removed him from a laun-
dry business on July 4, 2004. This court reviews de novo a summary judgment
predicated on qualified immunity, applying the same standards as does a district
court. See Mack v. City of Abilene, 461 F.3d 547, 555 (5th Cir. 2006).
      After reviewing the record, we conclude that the district court did not err
in determining that defendants are entitled to qualified immunity because a rea-
sonable officer under the same circumstances could have concluded that O’Hara
had committed or was committing an offense. See Haggerty v. Tex. S. Univ., 391
F.3d 653, 655-56 (5th Cir. 2004). Defendants’ actions regarding O’Hara’s car and
daughter during the approximate two-hour period that O’Hara was detained also
were objectively reasonable for qualified immunity purposes. See United States

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                         2
                                  No. 06-61028

v. Castro, 166 F.3d 728, 734 (5th Cir. 1999); United States v. Ponce, 8 F.3d 989,
996 (5th Cir. 1993).
      Furthermore, the dispatch record contradicts O’Hara’s contention that Da-
na Anderson falsely conveyed, in dispatching officers to the laundry, that O’Hara
had previously been escorted off the laundry premises by police. O’Hara’s un-
supported and conclusory assertion that Anderson lied is insufficient to establish
the existence of a genuine issue for trial. See FED. R. CIV. P. 56(e); Little v. Li-
quid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc). Defendants’ actions
concerning the July 4 incident were objectively reasonable for qualified immuni-
ty purposes, irrespective of the details of any prior incident at the laundry in-
volving O’Hara. O’Hara’s assertion that defendants’ answers to his complaints
contained perjury is without merit.
      O’Hara’s allegations regarding the VRA and FHA do not implicate the pro-
tections afforded under those acts. See Allen v. State Bd. of Elections, 393 U.S.
544, 548 (1969) (VRA); Meadowbriar Home for Children, Inc. v. Gunn, 81 F.3d
521, 530 (5th Cir. 1996) (FHA). Regardless of whether O’Hara satisfied the
MTCA’s notice requirement, defendants’ actions were objectively reasonable, and
O’Hara thus cannot make the showing required for recovery under the MTCA.
See MISS. CODE ANN. § 11-46-9(1)(c) (2002).
      AFFIRMED.




                                         3